DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-24 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In evaluating the enablement question, several factors are to be considered.  In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988); Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
The nature of the instant invention has claims, which embrace substituted tricyclic azepine compounds.
HOW TO USE: Claim 24 is drawn to the method of treating a disease, which is associated with Receptor-interacting protein-1 (RIP1) kinase activity.  Any evidence presented must be commensurate in scope with the claims and must clearly demonstrate the effectiveness of the claimed compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The scope of claim 24 is includes diseases and/or conditions not even known at this time, which may be associated with Receptor-interacting protein-1 (RIP1) kinase activity.  While the treatment of psoriasis and ulcerative colitis has been linked with Receptor-interacting protein-1 (RIP1) kinase the art does not recognize use of such inhibitors as broad-based drugs for treating all disorders instantly embraced.
The treatment of inflammation, immune regulatory disorder, auto-immune disease, proliferative disease, hyperproliferative skin disease and neurodegenerative disorder generally cannot possibly be considered enabled.
As a general rule, enablement must be commensurate with the scope of claim language.  MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.”  In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added).  The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.”  The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds.  The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.  In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine.  Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused.
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species.  The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence.  Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.”  The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.”
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444.
Cancer is not a single disease, or cluster of closely related disorders.  There are hundreds of cancers, which have in common only some loss of controlled cell growth.  Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body. Here are some assorted categories:
It is important to note that tumors can need to be treated quite differently even though they are tumors of the same organ.  For example, the drugs used most often to treat Wilms tumor, the most common malignant tumor of the kidneys in children, are actinomycin D and vincristine.  Such drugs are never used with clear cell renal carcinoma, which is treated, although without much success, with immunotherapy using the cytokines interleukin-2 and interferon-alpha.  However, such immunotherapy has never been established as effective in non-clear cell RCC forms such as papillary renal cell carcinoma.  Despite strenuous efforts over a period of decades, no chemotherapeutic agent has ever been found effective against this cancer.  Cancers of the stomach can be lymphomas, GISTs, carcinoid tumors, carcinomas, or soft tissue sarcomas, and for a single agent to be effective against all or even most of these categories would be contrary to what is known in oncology.
(7) The quantity of experimentation needed: Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of factors 1 and 4 and 6, the quantity of experimentation needed is expected to be great.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples, and the general unpredictability of chemical reaction, it would take an undue amount of experimentation for one skilled in the art to make the claimed compounds and therefore practice the invention.  To be enabling, the specification of a patent must teach those skilled in the art how to make and use the scope of the claimed invention without undue experimentation.  The applicants are not entitled to preempt the efforts of others. The test for determining compliance with 35 U.S.C. § 112, is whether the applicants have clearly defined their invention. 
Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied upon are reasonably predictive of in vivo efficacy by those skilled in the art. See In re Ruskin, 148 USPQ 221; Ex parte Jovanovics, 211 USPQ 907; MPEP 2164.05(a).
Patent Protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  Tossing out the mere germ of an idea does not constitute enabling disclosure. Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.
As stated in the MPEP, 2164.08 ''[t]he Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557, 1561 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  Nevertheless, not everything necessary to practice the invention need be disclosed. In fact, what is well known is best omitted.  In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991).  AII that is necessary is that one skilled in the art be able to practice the claimed invention, given the Ievel of knowledge and skill in the art.  Further the scope of enablement must only bear a reasonable correlation to the scope of the claims. See, e.g., In re Fisher, 427 F.2d 833, 839,166 USPQ 18, 24 (CCPA 1970).  As concerns the breadth of a claim relevant to enablement, the only relevant concern should be whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971).  See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged pioneer status of invention irrelevant to enablement determination.''

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of linker where linker includes the moieties (C1-C4) alkenyl and (C1-C4) alkynyl where alkenyls and alkynyls possess a single carbon atom, i.e. C1.
Claims 2 and 3 are vague and indefinite in that it is not known what is meant by ring A which is not defined within the claims.
Claim 5 is vague and indefinite in that it is not known what is meant by the structure where (R1)m is attached to the ring and m is 1 to 4.
Claim 5 recites the limitation "N(Ra)" in the definition of Z2, Z3 and Z4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "N(Ra)" in the definition of Z3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is vague and indefinite in that it is not known what is meant by the structure where (R1)m is attached to the ring and m is 1 to 4.
Claim 7 is vague and indefinite in that it is not known what is meant by the definition of linker where linker includes the moieties (C1-C4) alkenyl and (C1-C4) alkynyl where alkenyls and alkynyls possess a single carbon atom, i.e. C1.
Claim 8 is vague and indefinite in that it is not known what is meant by the definition of linker where linker includes the moieties (C1-C4) alkenyl and (C1-C4) alkynyl where alkenyls and alkynyls possess a single carbon atom, i.e. C1.
Claim 16 recites the limitation "zero" in the definition of m.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "
    PNG
    media_image1.png
    88
    155
    media_image1.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "
    PNG
    media_image2.png
    89
    166
    media_image2.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "
    PNG
    media_image3.png
    180
    190
    media_image3.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "
    PNG
    media_image4.png
    79
    223
    media_image4.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "
    PNG
    media_image5.png
    94
    128
    media_image5.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "
    PNG
    media_image6.png
    123
    240
    media_image6.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "
    PNG
    media_image7.png
    151
    252
    media_image7.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "
    PNG
    media_image8.png
    124
    258
    media_image8.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "
    PNG
    media_image9.png
    95
    196
    media_image9.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "
    PNG
    media_image10.png
    124
    234
    media_image10.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "
    PNG
    media_image11.png
    119
    177
    media_image11.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "
    PNG
    media_image12.png
    110
    290
    media_image12.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "
    PNG
    media_image13.png
    155
    244
    media_image13.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "
    PNG
    media_image14.png
    178
    155
    media_image14.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "
    PNG
    media_image15.png
    126
    183
    media_image15.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "
    PNG
    media_image16.png
    98
    158
    media_image16.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "
    PNG
    media_image17.png
    193
    148
    media_image17.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "
    PNG
    media_image18.png
    174
    144
    media_image18.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "
    PNG
    media_image19.png
    108
    171
    media_image19.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "
    PNG
    media_image20.png
    120
    190
    media_image20.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "
    PNG
    media_image21.png
    161
    140
    media_image21.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "
    PNG
    media_image22.png
    136
    293
    media_image22.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "
    PNG
    media_image23.png
    115
    180
    media_image23.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "
    PNG
    media_image24.png
    108
    136
    media_image24.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "
    PNG
    media_image25.png
    65
    184
    media_image25.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "
    PNG
    media_image26.png
    121
    175
    media_image26.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "
    PNG
    media_image27.png
    99
    164
    media_image27.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "
    PNG
    media_image28.png
    116
    151
    media_image28.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "
    PNG
    media_image29.png
    126
    165
    media_image29.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "
    PNG
    media_image30.png
    108
    170
    media_image30.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "
    PNG
    media_image31.png
    104
    153
    media_image31.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "
    PNG
    media_image32.png
    87
    171
    media_image32.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "
    PNG
    media_image33.png
    102
    181
    media_image33.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "
    PNG
    media_image34.png
    150
    134
    media_image34.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "
    PNG
    media_image35.png
    107
    247
    media_image35.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "
    PNG
    media_image36.png
    129
    142
    media_image36.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "
    PNG
    media_image37.png
    124
    181
    media_image37.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "
    PNG
    media_image38.png
    131
    178
    media_image38.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "
    PNG
    media_image39.png
    106
    112
    media_image39.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "
    PNG
    media_image40.png
    119
    167
    media_image40.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "
    PNG
    media_image41.png
    71
    140
    media_image41.png
    Greyscale
" in the definition of R1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is vague and indefinite in that it is not known what is meant by ring C which is not defined within the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Estrada et al., WO 2017/136727 (U.S. 2020/0317691 and U.S. 10,604,535 contains claimed subject matter).  Estrada teaches the compound of Formula I where X1 and X2 together form a benzene ring or a pyridyl ring; Y1 is NR2; Y2 is C(R6)2 or O; A is 
    PNG
    media_image42.png
    60
    60
    media_image42.png
    Greyscale
 , 
    PNG
    media_image43.png
    70
    58
    media_image43.png
    Greyscale
 , 
    PNG
    media_image44.png
    73
    69
    media_image44.png
    Greyscale
or 
    PNG
    media_image45.png
    94
    62
    media_image45.png
    Greyscale
; L is C(R8)2 or O; R1 and R2 together with the nitrogen atoms to which they are attached, form an imidazole ring or triazole ring; R3 is H; R4 is H; R6 is H; R8 is H; and R9 is phenyl or 2-fluorophenyl as set forth in examples 30, 52, 68A, 68B, 69A, 69B, 70A, 70B, 71A, 71B, 116, 141A, 141B, 154A and 154B.  The generic structure of Estrada encompasses the instantly claimed compounds and method of use of the compounds of Formula I (see page 17) as claimed herein.  Examples 30, 52, 68A, 68B, 69A, 69B, 70A, 70B, 71A, 71B, 116, 141A, 141B, 154A and 154B differs only in the nature of the X1; X2; Y1; Y2; A; L; R1; R2; R3; R4; R5; R6; R7; R8; and R9 substituents of the azepine ring of Formula I.  Pages 17-18, defines the substituent X1 and X2 together form an optionally substituted cycloalkyl, optionally substituted heterocyclyl, optionally substituted aryl or optionally substituted heteroaryl; Y1 is NR2; Y2 is O, S, S(O), S(O)2, NR5 or C(R6)2; A is an optionally substituted heteroaryl ring; L is O, NR7 or C(R8)2; R1 and R2 together with the nitrogen atoms to which they are attached, form an optionally substituted heterocyclyl or optionally substituted heteroaryl ring; R3 is H; R4 is H; R5 is H or optionally substituted C1-C6 alkyl; R6 is H; R7 is H or optionally substituted C1-C6 alkyl; R8 is H, halo or optionally substituted C1-C6 alkyl; and R9 is optionally substituted aryl or optionally substituted heteroaryl.  The compounds of the instant invention are generically embraced by Estrada in view of the interchange ability of X1; X2; Y1; Y2; A; L; R1; R2; R3; R4; R5; R6; R7; R8; and R9 substituents of the azepine ring system of Formulae I, IVa, IVb, IVc, IVd, IVe, IVf, IVg, etc.  Thus, one of ordinary skill in the art at the time the invention was made would have been motivated to select for example X1 and X2 together form a thiazole ring, i.e. example 38A of the reference as well as other possibilities from the generically disclosed alternatives of the reference and in so doing obtain the instant compounds in view of the equivalency teachings outlined above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624